Citation Nr: 1337854	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  08-34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for disabilities of the both knees.

4.  Entitlement to service connection for a lower back disability.  

5.  Entitlement to service connection for a chronic upper respiratory disability, claimed as hay fever, to include as due to exposure to mustard gas.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active duty service from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his substantive appeal, the appellant requested a Board hearing at the local RO, which was initially scheduled in March 2010.  However, he requested a postponement of such hearing and another was scheduled in July 2010.  Nevertheless, prior to the hearing, the appellant indicated that he needed a later hearing date due to physical limitations preventing his attendance.  Since then, he has not requested another hearing or given any indication that he is now able to attend a hearing.  Significantly, in an August 2010 statement, the appellant's representative requested that the claim be decided as soon as possible.  Further, in a July 2012 brief, the appellant's representative was silent with respect to any further hearing request.  Under the circumstances, the Board finds that the appellant has withdrawn his hearing request at this time.

In July 2012, the Board remanded the claim to the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence.  In the Remand, the Board noted that the U. S. Court of Appeals for Veterans Claims (Court) found that the use of "condition(s)" in regulation 38 C.F.R. § 3.159(a)(3) indicated that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in light of Clemons, the Board recharacterized the issues on appeal as set forth on the front page of this decision.

The claim was then returned to Board for review, at which time the matter was referred to the Veterans Health Administration (VHA) for an expert medical opinion concerning the appellant's various disorders.  38 C.F.R. § 20.901(a) (2013).  The opinions were received and have been included in the claims file for review.  The appellant, along with his representative, were given the opportunity to provide any comments with respect to the VHA opinions.  No comments have been forthcoming from the appellant or his representative and the Board will continue with the processing of the appellant's claim for benefits.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  While in service, the appellant had no treatment or complaints involving any type of cold injury that may have occurred while he was stationed outside of the Continental United States (CONUS).

2.  The service treatment records do not show treatment for or complaints involving peripheral neuropathy of the lower extremities, a lower back disability, a right hip disorder, or a disability affecting both knees.

3.  Medical evidence obtained since the appellant was discharged from service does not relate any of the appellant's current disorders (peripheral neuropathy of the lower extremities, a lower back disability, a right hip disorder, or a disability affecting both knees) to his active service or any incidents therein, to include as frostbite or other cold injury.  

4.  Although the appellant has claimed that he was exposed to mustard gas while on active duty, he has not submitted medical evidence showing that he now suffers from a disorder that was caused by or the result of said exposure.

5.  The appellant's service treatment records reveal a single diagnosis of hay fever.  However, the competent evidence does not show that this single episode of hay fever was an early manifestation of a current diagnosed disorder.  

6.  A VHA doctor has concluded that the symptoms and manifestations that were produced by the inservice hay fever were acute and transitory, and are not related to any upper respiratory disorder from which the appellant may now suffer from.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for entitlement to service connection for a chronic upper respiratory disability, claimed as hay fever, to include as due to exposure to mustard gas, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.316 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Veterans Claims Assistance Act of 2000 (VCAA) - 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in April 2007, June 2007, and March 2008 from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as he and VA's respective responsibilities in obtaining such evidence and information.  The RO further informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication in January 2013 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded VA examinations over the course of this appeal, and those results are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examinations and subsequent reports involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information in toto is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Laws and Regulations - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2013).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

III.  Facts and Discussion

A.  Peripheral Neuropathy of the Lower Extremities and 
Disabilities of the Right Hip, Knees, and Lower Back

The appellant seeks service connection for peripheral neuropathy of the lower extremities, a right hip disability, a bilateral knee disorder, and a lower back disability.  The appellant also seeks service connection for a chronic upper respiratory disorder, claimed as hay fever, which will be discussed in the Remand portion of this decision.  

As reported above, the appellant served on active duty from 1961 to 1963.  In January of 1962, after finishing his basic training, the appellant was transferred from CONUS to the former American Zone of Occupation of West Germany.  Per the appellant, while in West Germany, he participated in a number of exercises where he was exposed to very cold temperatures along with snow and sleet.  The appellant has averred that as a result of this exposure, he now suffers from disabilities of the knees, lower back, and right hip, along with peripheral neuropathy of the lower extremities.  He maintains that while he may not have specifically complained about the areas of his body where he suffered a cold injury, or that he may not have reported any symptoms he was experiencing when he was discharged from service, he has continued to experience manifestations of all four disorders since leaving service.  

A review of the appellant's service treatment records fails to reveal any complaints of or findings indicative of any cold injury to the right hip, back, knees, or nerves extending into the lower extremities.  Moreover, those same records are negative for any injuries or manifestations that might suggest any problems of the knees, lower back, and right hip, or peripheral neuropathy of the lower extremities.  The appellant's end-of-service medical examination is negative for any diagnoses of any disorders affecting the back, right hip, the knees, or the lower extremities.  On his report of medical history completed at that time, he denied any orthopedic complaints.  He also denied ear, nose, or throat trouble, as well as chronic/frequent colds and sinusitis.  He did indicate a history of hay fever.

Forty-three years after he was discharged from the US Army, the appellant submitted a claim of service connection.  At that time, he reported that he was suffering from the claimed disorders and that they were related to his military service.  The appellant submitted private medical records showing treatment from 1992 forward.  Additional private medical records were obtained from health care providers who had treated the appellant from approximately 2000 to the present.  These records show treatment for a lower back disorder, bilateral knee pain, right hip pain and discomfort, and neurological pain extending from the lower back into the lower extremities.  Specifically, low back treatment is documented since 1992, with left hip complaints seen in 1994.  By 1997, the records reflect right knee treatment.  Bilateral hip problems were noted in 2000 and bilateral knee treatment is seen in 2004.  However, none of the treatment documents contain any statements that would suggest that the complained of disorders began in or were the result of the appellant's active service, to include as the result of an in-service cold injury.  

Also of record is an April 2008 letter from a private physician who had been treating the appellant since 1995.  The doctor summarized the appellant's contention that his exposure to temperatures that were regularly 40 degrees below zero led to the development of his currently diagnosed arthritis.  The physician added:

While we certainly do know that weather changes can have an affect on arthritis, it is difficult to assess any one individual case in terms of a cause of relationship between weather.  Certainly [the appellant's] story is impressive, in that he did suffer from fairly extensive cold exposure over an extended period of time.  

The above statement does not amount to an opinion as to the etiology of the claimed disorders.  In fact, the treating physician did not discuss whether the appellant had any type of cold injury to the hands or feet or face that would substantiate the appellant's exposure assertions.  The physician also did not address the fact that the appellant had not been treated for exposure while on active duty or that the appellant's hands, feet, and face were not affected by "fairly extensive cold exposure over an extended period of time."  

In August 2012, as a result of Board's taskings in its July 2012 Remand, the appellant underwent numerous VA examinations.  He was diagnosed with arthritis of the knees and back, along with a lipoma of right hip.  Peripheral neuropathy was also diagnosed.  An addendum to the examinations was provided in September 2012.  In the addendum, the doctor wrote:

I have reviewed the veteran's c-file and specifically the letter from Dr. L. R. regarding the veteran's osteoarthritis.  I can find no medical literature to support the causation from cold exposure.  I would state his current osteoarthritis symptoms are less likely than not related to cold exposure.  I also can find no correlation between his left thigh pain thought to be secondary to neuropathy and his remote cold exposure.  

Upon reviewing the medical evidence, the AMC subsequently confirmed its previous denial of benefits.  The claim was then forwarded to the Board for review.  

Following a review of the claim and the information obtained as a result of the Board's Remand of July 2012, the appellant's claim was forwarded to the Veterans Health Administration (VHA) for an opinion addressing the appellant's assertions.  Three such reviews were accomplished and have been included in the claims folder for review.  

In the first response, the reviewer wrote:

I have been requested . . . to render an opinion as to whether it is as likely as not that [the appellant's] peripheral neuropathy is related to the appellant's military service.  [The appellant] notes that he was repeatedly exposed to cold weather including many days below freezing while stationed in the American Sector of West Germany, and he claims that this led to his peripheral neuropathy as well as to the right hip disability, bilateral knee disability and low back disorder.

....

Pertinent articles were reviewed from the neurological literature on non-freezing cold exposure neuropathy which may also be referred to as trench foot.  There is controversy as to what makes particular people more susceptible to this condition.  It is clear that there is damage to multiple nerve fiber types and results of studies suggest that the damage to the peripheral nerves is on the basis of repeated cycles of ischemia (loss of blood flow to the nerve) and reperfusion (return of blood flow) or disordered reperfusion.  The susceptible nerve populations are those in the most distal portion of the extremities (e.g. foot and hand).  There are two basic reasons for this.  First, they are furtherest from the source of blood that has been warmed by the body's core.  Second, they are smaller volume structures (e.g. foot versus thigh) and therefore have their temperatures more easily changed by the external environment.  In addition, there is generally damage to other tissues, including skin, with the repeated cold exposure.  Complaints related to these problems tend to occur in close temporal proximity to the exposure.  

It is my opinion that it is NOT as likely as not that [the appellant's] reported problems are related to cold exposure while he was serving in the military in Germany, for the following reasons:

1.  There is no evidence provided that [the appellant] has a peripheral neuropathy affecting the distal nerve fibers that would be expected in a person with cold exposure neuropathy.  He does not have complaints documented that would lead to that diagnosis.  While no NCV/EMG (Nerve Conduction / Electromyogram) has ever been done to evaluate this objectively, his clinical complaints and physical exam findings do not suggest a need for such testing. 
2.  The majority of the problems noted by [the appellant] appear to be related to problems with joints and muscles.  He may have some radicular (from the nerve roots in the spine) pain, but this would not be related to cold-exposure neuropathy.  

A second doctor remarked:

Your letter states "Dr. Robinson expressed that the appellant' various neurological and joint disorders might have been caused or associated with extensive cold exposure over an extended period of time."  Dr. Robinson wrote "While we certainly do know that weather changes can have an affect on arthritis, it is difficult to assess any one individual case in terms of a cause of relationship between weather."  

Dr. Robinson likely refers to the folk wisdom that cold or damp weather is associated with joint pains.  My understanding is that his hypothesis is not supported by the medical literature.  See for example:  Wilder FV, Hall BJ, Barrett JP:  Osteoarthritis pain and weather.  Rheumatology 2003; 42(8):955-958.  Even if cold weather transiently affects joint pain, there is no published evidence supporting a hypothesis that cold weather is cause of knee osteoarthritis, hip tendonitis, or lumbar degenerative changes or that cold weather affects the long term course of these conditions.  

In summary, there is no documentation of spine, hip, or knee disease during service.  When the appellant finished his military service the exam of the appellant's lower extremities and spine was normal.  Upon finishing his service he had no symptoms in his spine, hip, or knees.  Dr. Robinson expressed a common belief of relationship between joint pain and weather.  This belief is not supported in the medical literature.  There is no support in the medical literature for cold weather as a cause of lumbar degenerative disease, hip tendonitis, or knee osteoarthritis.  The medical literature does not support a claim that cold weather affects the long term course of these conditions.  For these reasons, it is less likely than not (less than 50 percent chance) that the appellant's disabilities of the right hip, the knees, and the low back are related or secondary to the appellant's military service or any incidents therein.  

Service connection may be granted on a presumptive basis for certain chronic disabilities, including peripheral neuropathy and arthritis, when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  In this case, there is no evidence of record to show that the appellant sought treatment for any of the claimed disorders now on appeal, to include arthritis, within the year immediately following his release from active duty and the evidence does not otherwise establish manifestations within that timeframe.  Accordingly, he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2013).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, the record contains negative opinions provided by VA health care providers.  The Board notes that the VA examiners who provided the opinions contained in the claims folders have not been equivocal.  Rather, the reviewers were very specific and direct in the opinions that were provided.  Based on the clarity and specificity provided in the opinions, the VA reviewers' opinions do not appear speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2013) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The Board acknowledges the statements provided by the appellant.  However, in comparison to the medical opinions provided, the appellant did not support his assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts.  As such, the Board finds that the "opinions" provided by the appellant lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Alternatively, as previously reported, medical experts have fairly considered all the evidence and their opinions may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiners' opinions on which it bases its determination that service connection for the four disabilities is not warranted.  In other words, the Board attaches the most significant probative value to the VA opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Turning to the written statements provided by the appellant, the Board acknowledges that he is competent to state that he was subject to cold weather while stationed in West Germany and that he has discomfort in his lower extremities, back, knees, and right hip.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the question of a relationship between the two extends far beyond the realm of lay observation and involves complex medical questions.  As such, he is not competent to opine that his in-service cold exposure is the cause of his current symptoms.  Indeed, the only competent evidence of record on this point overwhelmingly finds against such a nexus. 

The Veteran's statements can potentially support a grant of service connection on the basis of continuity, though only with respect to claimed disorders that are listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, VA examination in August 2012 reveals arthritis of the spine and knees.  Thus, if continuity is shown either by the treatment records or through credible lay evidence, then an award of service connection would be appropriate.  Here, however, the lay evidence of continuity is not deemed credible.  Indeed, regarding the knees, at the August 2012 VA examination the Veteran indicated that his symptoms arose in 1994, over 3 decades after separation from service.  This is also supported by the medical evidence, indicating treatment from 1994.  To the extent that elsewhere in the record he has claimed continuous knee symptoms, this is in stark contrast to his own reported history to the VA examiner and thus such inconsistency renders any report of continuity to be not credible.  

With respect to the spine, the Veteran's report to the VA examiner again fails to definitively assert continuous symptoms since service.  Rather, he indicated that his pain began in 1963 and then remarked that he had "more pain" in 1980, which appears to indicate a resolution of symptoms that reappeared following service.  He also reported being hit by a car in 1988, and it is noted that all documented treatment of record is subsequent to that post-service accident.  Moreover, even if the Veteran's statements are construed as indicating continuous low back symptoms since 1963, it is noted that he did not riase a claim for VA benefits until 2007, over 40 years after discharge.  If he had been experiencing continuous back symptoms since service, it would be reasonable to expect that he would have filed a claim much sooner.  Indeed, the fact that he did not do so strongly suggests that he was either not continuously experiencing symptoms or, if he was, that he did not attribute them to his active service.  Overall, then, the Board finds his statements inconsistent with his actions after discharge from active service. In sum, the Board concludes that the appellant's statements are not credible.

Regarding the claims not based on arthritis, in the absence of a chronic disease, continuity of symptomatology does not serve as a basis for an award of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, a competent medical nexus opinion is required and here, as already discussed, such evidence finds squarely against the claim.

In conclusion, after reviewing the claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disabilities in question became manifest or otherwise originated during his active duty service or are the result of his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Upper Respiratory Disability (Hay Fever)

The Veteran also claims service connection for a chronic upper respiratory disorder, claimed as hay fever, to include as being due to exposure to mustard gas.  The record reflects that the Board has obtained a VHA opinion with an addendum on whether the appellant's claimed hay fever was a chronic disorder that was caused by or the result of or began in service.  In March 2013, the reviewer noted:

I also reviewed records from his primary care visits in 2002 and 2003.  Hay fever is checked yes on the review of systems in 2002, but then answered no on the review of systems completed by the patient in 2003.  The patient answered no to questions related to shortness of breath, wheezing, cough, nasal congestion, or sneezing.  I did not find any indication of active treatment for hay fever in the progress notes included in the record from his primary care visits from 2002 through 2007.  I did not find other records on my review that indicated other significant treatment for hay fever.

....

	. . . I did not find any evidence in this patient's records that he has had frequent or disabling symptoms related to allergic rhinitis.  In fact, I can find no documentation in his outpatient clinical records of any physician visits, complaints, or treatment for allergic rhinitis. . . 

The same reviewer provided additional comments in August of 2013.  These comments included the following:  

I have been asked to review this patient's chart for any evidence of service-connected disability related to hay fever and its possible cause by exposure to mustard gas.  I have reviewed the entire chart and specifically his medical records during his service time, the outpatient records supplied in the chart from the 2000s and the letter submitted on 28 March 2013 by the pulmonologist from the Boise VA, Dr. R. F.  I agree completely with his opinion.  

There is no record of the patient having "hay fever" until his separation physical from the service where a notation is made by the physician, "mild-Autumn.  Not disabling."  There are no treatment records during the service of hay fever, upper respiratory complaints or allergies.  If he were truly exposed to mustard gas rather than tear gas, this would not trigger traditional allergies as is commonly found in the population.  Hay fever and upper airway allergies are specific to antigens in the environment and toxic gases of whatever form are not routine to our environment.  In other words, his hay fever, if he has it, is triggered by an environmental agent where he lives or lived, nor exposure to a gas in the 1960s.  Allergies are specific to the exposure and not generalized to any exposure.  If one has an allergy to dogs, for example, they would not automatically have an allergy to dust mites unless they had developed antibodies to the latter also.  One has to have continued exposure to the exact agents causing the hayfever to continue to have symptoms.  A point of note also is that the white blood cell subtype of eosinopilis frequently goes up in response to allergies and his eosinophil count in September 2003 (in Autumn) was normal.  

In conclusion, then, it is very possible that the patient developed allergies to exposures in his environment during his time in the service but not to mustard gas.  It is unclear if the "hay fever" that he described was n ongoing or transient condition because he did not submit records to suggest that he was having ongoing allergic symptoms in the 2000s either.  I would suggest that it was a transient condition.  It is less likely than not any hay fever he may have developed was due to mustard gas exposure.  

The Board notes that VA has adopted specific procedures to be followed when an appellant alleges exposure to mustard gas in service, but claims service connection for a disease (hay fever) not listed in 38 C.F.R. § 3.316 (2013).  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 21(b) (December 16, 2011), directs, that in such circumstances, a request will be sent to the appellant to submit medical or scientific evidence showing a causal relationship between the disease claimed and exposure to mustard gas.  Any further requests for evidence of full body exposure to mustard gas are only necessary if the appellant submits such medical or scientific evidence.  VA Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 21(b) (December 16, 2011).

In the pre-adjudication (VCAA) letter dated in March 2008, the RO asked the appellant to identify the name of any disability that resulted from exposure to mustard gas, the time and place of such exposure, the type of chemical that was used, and the unit to which he was assigned at the time of the exposure.  He was also asked to submit any medical evidence showing that a relationship existed between his claimed disability and the alleged mustard gas exposure.  The appellant responded by claiming that he was involved in an exercise where he was exposed to mustard gas in a tent as a part of guerilla warfare during his service at Fort Jackson, South Carolina.  See Notice of Disagreement, March 20, 2008.  However, he did not provide any medical evidence showing that a relationship existed between his claimed disability and the alleged mustard gas exposure.  

The appellant is competent to report potential mustard gas exposure.  However, he has not provided any further information concerning such alleged exposure or, more importantly, any medical or scientific evidence to support a conclusion that a link exists between his current upper respiratory disorder, to include hay fever, and any such exposure.  As his hay fever is not a condition listed in 38 C.F.R. § 3.316 (2013) (and presumptive service connection is not otherwise possible based on the nature of his service) and he has not submitted any medical evidence of a relationship between such disability and mustard gas exposure, VA has no further duty to attempt to verify mustard gas exposure.  See 38 C.F.R. § 3.316 (2013); VA Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 21(b) (December 16, 2011).  

Aside from the appellant's notice of disagreement statement, he has not provided any additional information as to why he believes that he now suffers from chronic hay fever or why such a condition was caused by or the result of his military service.  Moreover, he has not proffered any medical opinion or evidence in support of his uncorroborated assertions that mustard gas or his military service caused his hay fever.  Consequently, the VHA reviewer's reports noted above are afforded significant probative value.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In this instance, the Board finds that the VHA doctor's opinion concerning the existence and etiology of the appellant's claimed hay fever disorder is factually accurate.  There are no medical opinions, either governmental or private, that support the appellant's assertions concerning either appealed disorder.  The reviewer pointed to established facts in the opinions.  The Board further believes that the doctor provided sound reasoning in the analysis of the appellant's disorder, the flare-ups that may have occurred over the years, and the true cause of the appellant's hay fever disorder.  In other words, the VHA doctor reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  The VHA examiner supported his conclusions based on the objective evidence of record and sound medical principles.  Additionally, the VHA doctor's opinions were not equivocal.  The reviewer was very specific and direct in the opinions he provided.  Based on the clarity and specificity provided in the VHA opinions, the VA reviewer's opinions do not appear speculative or based on information that is second-hand.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2013)(when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Accordingly, the Board attaches the most significant probative value to the VHA opinions, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.) 

The only remaining opinion addressing whether there is a link between the claimed disorder and the appellant's service is that of the appellant and endorsed by the accredited representative.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the disability should be service-connected.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In any event, in the instant case, the question of etiology extends beyond that capable of lay observation and requires medical knowledge.  As such, he is not competent as a lay person to offer such opinion and thus his statements in this regard do not constitute probative evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that establishes the claim on appeal has not been presented.  Therefore, after reviewing the appellant's claims folder, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim. The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  Hence, the appellant's claim involving an upper respiratory disorder, to include hay fever, is denied.  


ORDER

Service connection for peripheral neuropathy of the lower extremities is denied. 

Service connection for a right hip disability is denied.  

Service connection for disabilities of the both knees is denied.

Service connection for a lower back disability is denied.  

Service connection for a chronic upper respiratory disability, claimed as hay fever, to include as due to exposure to mustard gas, is denied.   



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


